HEDRICK, Judge.
The record affirmatively shows that the defendant, represented by counsel, freely, understandingly and voluntarily pleaded guilty to a warrant, proper in form, which charged him with violating G.S. 20-28 (a) by operating a motor vehicle while his driver’s license was indefinitely suspended.
The judgment imposing a prison sentence of eighteen months is within the limits prescribed for a violation of the statute.
In the defendant’s trial in the Superior Court we find
No error.
Judges Vaughn and Graham concur.